1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The proposed amendment to claim 6, part (ii), raises new issues under 35 U.S.C. 112(b).  It is unclear whether the phrase “the substitution or deletion” refers to the substitution for endogenous amino acid residue alanine 19 at claim 1, lines 6-8; or if it refers to the deletion or substitution of endogenous amino acid residue cysteine 93 at claim 1, lines 12-14.
	For grammatical purposes, at proposed claim 39, line 4, “wherein” should be changed to “comprises”, and “are” should be deleted; at proposed claim 39, line 7, “wherein” should be changed to “comprises”, and “are” should be deleted; and at proposed claim 39, line 10, “comprises” should be inserted after “and”, and “are” should be deleted.
3.	The proposed amendment after final rejection filed July 11, 2022, if it had been entered, would have overcome the obviousness rejections set forth in sections 5 and 6 of the Office action mailed May 9, 2022.
4.	The examiner telephoned Applicant’s attorney on July 18, 2022 to discuss a possible examiner’s amendment to place the application in condition for allowance.  However, the telephone call was not returned by the time it became necessary to prepare this Office action.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
July 22, 2022